Title: To James Madison from James C. Mountflorence, 26 July 1801 (Abstract)
From: Mountflorence, James C.
To: Madison, James


26 July 1801, Paris. States that his last letter was of 24 June. Informs JM that all applications to French departments of state have been attended to. Many U.S. sailors confined as British prisoners of war were immediately released. Dobrée’s efforts at Nantes to effect release of seven seamen taken on British vessels were unsuccessful until Mountflorence intervened. Owing to his protest, minister of interior has rescinded an order requiring levies of 2 percent on cargo of Martha intended for reexport. Repeats these things to counter charges made in U.S. that he has no influence in Paris. Cases of captured U.S. vessels before Prize Council have been suspended until exchange of ratifications. Explains problems of Americans sending to France legal papers without having signatures authenticated by JM.
 

   
   RC (DNA: RG 59, CD, Paris, vol. 1). 2 pp.; docketed by Wagner as received 5 Nov.



   
   A full transcription of this document has been added to the digital edition.

